Waterside Estates at Cresthaven Homeowners Assn., Inc. v Ciafone (2015 NY Slip Op 07491)





Waterside Estates at Cresthaven Homeowners Assn., Inc. v Ciafone


2015 NY Slip Op 07491


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2013-09750
 (Index No. 3399/07)

[*1]Waterside Estates at Cresthaven Homeowners Association, Inc., respondent,
v John J. Ciafone, appellant, et al., defendant. John J. Ciafone, Astoria, N.Y., appellant pro se.


Somer, Heller & Corwin, LLP, Commack, N.Y. (Stanley J. Somer of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for ejectment from real property, the defendant John J. Ciafone appeals from a judgment of the Supreme Court, Queens County (Schulman, J.), dated July 12, 2013, which, upon an order of the same court entered January 6, 2012, confirming in part and rejecting in part the report of a referee dated September 8, 2010, inter alia, is in favor of the plaintiff and against the defendants in the principal sum of $5,000.
ORDERED that the appeal is dismissed, with costs.
The issues raised on this appeal are identical to those raised in a prior appeal, which was dismissed for failure to assemble a proper record (see Waterside Estates at Cresthaven Homeowners Assn., Inc. v Ciafone, 108 AD3d 620). Apart from the fact that the issues raised on this appeal could have been reviewed on the prior appeal (see CPLR 5501[a][1]), the record on this appeal is still defective insofar as most of the hearing exhibits, the pleadings, as well as full sets of relevant motion papers regarding the confirmation of the referee's report, have not been included.
Since the issues raised on this appeal are identical to those raised in a prior appeal, and the record is still defective, we dismiss the appeal (see CPLR 5501[a][1]; 5526; Town of Wawayanda v O'Neil, 118 AD3d 868; Matter of Jeanette T. [Vivian T.-Linda B.], 110 AD3d 728; Aurora Indus., Inc. v Halwani, 102 AD3d 900, 901; Emco Tech Constr. Corp. v Pilavas, 68 AD3d 918, 918-919).
DILLON, J.P., CHAMBERS, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court